DAUKSCH, Judge.
This is an appeal from a summary judgment in a personal injury case arising out of an automobile collision. The summary judgment was premature because an issue regarding uninsured motorist’s coverage is in dispute. Appellant sufficiently raised the issue as to whether he was offered and knowingly rejected full coverage under the uninsured motorist clause of his contract with appellee. Nationwide Mutual Insurance Company v. Jones, 414 So.2d 1169 (Fla. 5th DCA 1982). Thus it was error to decide a disputed material issue of fact by summary judgment.
REVERSED and REMANDED.
COBB and SHARP, JJ., concur.